                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

U.S. SPECIALTY                                :
INSURANCE COMPANY,                            :
       Plaintiff and                          :
       Counterclaim-Defendant                 :           No. 1:17-cv-00885
                                              :
             v.                               :           (Judge Kane)
                                              :
TOM GORMAN, et al.,                           :
    Defendants and                            :
    Counterclaim-Plaintiffs                   :

                                          ORDER

      AND NOW, on this 19th day of March 2019, upon consideration of the parties’ motions

for summary judgment (Doc. Nos. 21, 22), and in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendants and Counterclaim-Plaintiffs Jeffery P. Barnett and Thomas L. Cline’s
             motion for summary judgment (Doc. No. 21), is GRANTED;

      2.     Plaintiff and Counterclaim-Defendant U.S. Specialty Insurance Company’s
             motion for summary judgment is DENIED (Doc. No. 22);

      3.     The Clerk of Court is directed to enter judgment in favor of Defendants and
             Counterclaim-Plaintiffs Jeffery P. Barnett and Thomas L. Cline and against
             Plaintiff and Counterclaim-Defendant U.S. Specialty Insurance Company;

      4.     U.S. Specialty Insurance Company is obligated to provide coverage, consistent
             with the Memorandum issued concurrently with this order, pursuant to the
             Coverage A option under the insurance policy identified by policy number
             UA00163585-06 (Doc. No. 21-2), and issued to Tom Gorman, d/b/a Tipton
             Aircraft Services, in connection with the airplane crash that occurred at the Tipton
             Airport in Odenton, Maryland, on or about February 8, 2015; and

      5.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
